     Case 2:19-cv-00058-LGW-BWC Document 10 Filed 07/15/19 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                         BRUNSWICK DIVISION

CENTER FOR A SUSTAINABLE COAST; )
and KAREN GRAINEY,              )
          Plaintiffs,           )
                                )
                                )
     v.                         ) Case No. 2:19-cv-58
                                )
                                )
                                )
NATIONAL PARK SERVICE, U.S.     )
DEPARTMENT OF THE INTERIOR; and )
GARY INGRAM, IN HIS OFFICIAL    )
CAPACITY AS SUPERINTENDENT,     )
CUMBERLAND ISLAND NATIONAL      )
SEASHORE,
          Defendants.


                 UNOPPOSED MOTION TO STAY DISCOVERY
      Defendants have moved to dismiss this action in its entirety pursuant to Fed.

R. Civ. P. 12(b)(1), asserting its sovereign immunity from plaintiffs’ claim that

Defendants National Park Service and Gary Ingram (collectively, NPS) violated the

Cumberland Island National Seashore Enabling Act (Seashore Enabling Act) and the

Administrative Procedure Act (APA). NPS’ motion relies on a facial attack to subject-

matter jurisdiction, meaning its argument rests on the adequacy of the allegations in

the complaint. NPS now seeks an order staying discovery in this case until its motion

is resolved by the Court. In accordance with Local Rule 7.1, NPS consulted with

plaintiffs’ counsel regarding the relief sought in this motion and was advised that

plaintiffs do not object to a stay of discovery while its motion to dismiss is pending.

      In general, district courts have “broad discretion in deciding how best to

manage the cases before them.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353,
     Case 2:19-cv-00058-LGW-BWC Document 10 Filed 07/15/19 Page 2 of 5



1366-67 (11th Cir. 1997). Federal Rule of Civil Procedure 26 vests the courts with

broad discretion to ensure that parties are not subject to unnecessary and

burdensome discovery. In Chudasama, the Eleventh Circuit found that “[f]acial

challenges to the legal sufficiency of a claim or defense . . . should … be resolved before

discovery begins.” Id. In doing so, the Eleventh Circuit explained that “[s]uch a

dispute always presents a purely legal question; there are no issues of fact because

the allegations contained in the pleading are presumed to be true.” Id. Given this,

“neither the parties nor the court have any need for discovery before the court rules

on the motion.” Id.

      “Chudasama does not[, however,] stand for the proposition that all discovery

in every circumstance should be stayed pending a decision on a motion to dismiss.

Instead, Chudasama and its progeny stand for the much narrower proposition that

courts should not delay ruling on a likely meritorious motion to dismiss while undue

discovery costs mount.” So. Motors Chevrolet v. Gen. Motors, LLC, No. 4:14-CV-152,

2014 WL 5644089, at *1 (S.D. Ga. Nov. 4, 2014) (Smith, Mag. J.) (quoting Alexander

v. Allen, 2:13–CV–885, 2014 WL 3887476 at *1 (M.D. Fla. Aug. 7, 2014) (citations and

internal quotations omitted)). Courts confronting requests to stay discovery in the

face of potentially dispositive motions generally take a “preliminary peek” at the

pending motion to assess the likelihood that it will be granted. So. Motors Chevrolet,

2014 WL 5644089 at *1 (citing McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla. 2006)

(internal citations omitted)). If there is a pending dispositive motion that could




                                            2
     Case 2:19-cv-00058-LGW-BWC Document 10 Filed 07/15/19 Page 3 of 5



effectively resolve the issues raised by the lawsuit, a stay of discovery during the

pendency of the motion generally will be appropriate.

      Yet a different and more deferential rule applies in situations where, like here,

a governmental entity asserts it is immune from the suit. Immunity protects not only

a government’s ultimate liability for the complained-of acts or omissions; it also

shields the government from facing the burdens of litigation and discovery. See

Ashcroft v. Iqbal, 556 U.S. 662, 672 (2009). District courts therefore should resolve

immunity questions at the earliest possible stage in a way that minimizes

expenditure of governmental resources. See Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982). Recognizing this principle, the Eleventh Circuit has reversed district court

orders instructing parties to commence discovery planning while immunity motions

are pending. See Howe v. City of Enterprise, 861 F.3d 1300, 1302 (11th Cir. 2017) (“the

part of the order requiring the parties to develop their Rule 26(f) report before the

court ruled on the immunity defenses is also inconsistent with . . . decisions which

establish that immunity is a right not to be subjected to litigation beyond the point

at which immunity is asserted”).

      Either standard justifies a stay of discovery in this case. NPS asserts its

sovereign immunity on the face of the complaint. While the government’s invocation

of its immunity warrants a stay regardless of the merits of its motion, see Howe, 861

F.3d at 1302, the motion is brought in good faith and meritorious. Sovereign

immunity shields NPS from suit under the Cumberland Island National Seashore




                                          3
     Case 2:19-cv-00058-LGW-BWC Document 10 Filed 07/15/19 Page 4 of 5



Enabling Act and the Administrative Procedure Act’s limited sovereign immunity

waiver is not applicable because plaintiffs are not challenging final agency action.

      Accordingly, NPS respectfully requests that the Court stay discovery in this

matter until such time as the Court rules on its motion to dismiss for lack of subject-

matter jurisdiction.



Dated: July 15, 2019                    Respectfully submitted,

                                        BOBBY L. CHRISTINE
                                        UNITED STATES ATTORNEY

                                        s/ Patrick J. Schwedler
                                        Patrick J. Schwedler
                                        Assistant United States Attorney
                                        Georgia Bar No. 812312
                                        P.O. Box 8970
                                        Savannah, GA 31412
                                        Telephone: (912) 652-4422
                                        Fax: (912) 652-4227
                                        Patrick.schwedler@usdoj.gov




                                          4
     Case 2:19-cv-00058-LGW-BWC Document 10 Filed 07/15/19 Page 5 of 5



                             CERTIFICATE OF SERVICE


       This is to certify that I have on this day served all parties in this case in

accordance with the notice of electronic filing (“NEF”), which was generated as a

result of electronic filing in this Court.


                                                 This 15th day of July, 2019.


                                                 BOBBY L. CHRISTINE
                                                 UNITED STATES ATTORNEY


                                                 s/Patrick J. Schwedler
                                                 Patrick J. Schwedler
                                                 Assistant United States Attorney




                                             5
